Name: Commission Decision (EU) 2015/877 of 4 June 2015 amending Decisions 2009/568/EC, 2011/333/EU, 2011/381/EU, 2012/448/EU and 2012/481/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2015) 3641) (Text with EEA relevance)
 Type: Decision
 Subject Matter: marketing;  chemistry;  consumption;  wood industry;  environmental policy
 Date Published: 2015-06-06

 6.6.2015 EN Official Journal of the European Union L 142/32 COMMISSION DECISION (EU) 2015/877 of 4 June 2015 amending Decisions 2009/568/EC, 2011/333/EU, 2011/381/EU, 2012/448/EU and 2012/481/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2015) 3641) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(3)(c) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2009/568/EC (2) expires on 30 June 2015. (2) Commission Decision 2011/333/EU (3) expires on 7 June 2015. (3) Commission Decision 2011/381/EU (4) expires on 24 June 2015. (4) Commission Decision 2012/448/EU (5) expires on 12 July 2015. (5) Commission Decision 2012/481/EU (6) expires on 16 August 2015. (6) An assessment has been carried out confirming the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by Decisions 2009/568/EC, 2011/333/EU, 2011/381/EU, 2012/448/EU and 2012/481/EU. As the revision processes of the current ecological criteria and the related assessment and verification requirements set out in those Decisions will start in 2015, it is appropriate to prolong the periods of validity of those ecological criteria and those related assessment and verification requirements until 31 December 2018. (7) Decisions 2009/568/EC, 2011/333/EU, 2011/381/EU, 2012/448/EU and 2012/481/EU should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2009/568/EC is replaced by the following: Article 3 The ecological criteria for the product group tissue paper  and the related assessment and verification requirements, shall be valid until 31 December 2018. Article 2 Article 4 of Decision 2011/333/EU is replaced by the following: Article 4 The ecological criteria for the product group copying and graphic paper  and the related assessment and verification requirements, shall be valid until 31 December 2018. Article 3 Article 4 of Decision 2011/381/EU is replaced by the following: Article 4 The ecological criteria for the product group lubricants  and the related assessment and verification requirements, shall be valid until 31 December 2018. Article 4 Article 4 of Decision 2012/448/EU is replaced by the following: Article 4 The ecological criteria for the product group newsprint paper  and the related assessment and verification requirements, shall be valid until 31 December 2018. Article 5 Article 4 of Decision 2012/481/EU is replaced by the following: Article 4 The ecological criteria for the product group printed paper  and the related assessment and verification requirements, shall be valid until 31 December 2018. Article 6 This Decision is addressed to the Member States. Done at Brussels, 4 June 2015. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2009/568/EC of 9 July 2009 establishing the ecological criteria for the award of the Community Eco-label for tissue paper (OJ L 197, 29.7.2009, p. 87). (3) Commission Decision 2011/333/EU of 7 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel for copying and graphic paper (OJ L 149, 8.6.2011, p. 12). (4) Commission Decision 2011/381/EU of 24 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel to lubricants (OJ L 169, 29.6.2011, p. 28). (5) Commission Decision 2012/448/EU of 12 July 2012 establishing the ecological criteria for the award of the EU Ecolabel for newsprint paper (OJ L 202, 28.7.2012, p. 26). (6) Commission Decision 2012/481/EU of 16 August 2012 establishing the ecological criteria for the award of the EU Ecolabel for printed paper (OJ L 223, 21.8.2012, p. 55).